Citation Nr: 1409893	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 0 percent prior to October 14, 2011, and in excess of 20 percent as of October 14, 2011, for L4-S1 degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1996 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A September 2012 rating decision by the same RO assigned a disability rating of 20 percent as of October 14, 2011.

The Veteran testified at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The Board remanded the case for additional development in August 2011.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The  issue of whether there is clear and unmistakable error (CUE) in a February 2004 rating decision, which granted service connection and assigned a noncompensable disability rating for L4-S1 degenerative disc disease as of October 21, 2003, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board lacks jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran is given every possible consideration.

VA failed to substantially comply with a Board remand directive instructing that VA adjudicate the issue of whether there is CUE in a February 2004 rating decision, which assigned an initial noncompensable rating for L4-S1 degenerative disc disease, prior to adjudicating the Veteran's claim for an increased disability rating for L4-S1 degenerative disc disease because the two issues are inextricably intertwined.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  The Veteran raised the issue during his June 2011 Travel Board hearing and in its August 2011 Remand the Board referred it to the AOJ for appropriate action.  The record does not contain evidence that any appropriate action was ever taken regarding this issue.  

Further, more contemporaneous medical findings are needed to evaluate the present severity of the Veteran's L4-S1 degenerative disc disease; the evidence suggests his condition may have progressed or worsened since his last examination in October 2011.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain any outstanding records, including from VA, The Spine Center, and Southwest Family Physicians, dated since May 2007.

2. Then, schedule the Veteran for a VA examination regarding the current severity of his L4-S1 degenerative disc disease.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review this Remand and the claims file and perform all indicated studies.

The examiner should report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

3. Then, after fully developing and adjudicating the issue of whether there is CUE in the February 2004 rating decision, the RO should readjudicate the claim for an increased disability rating for L4-S1 degenerative disc disease.  

4. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


